Citation Nr: 1143089	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and mild degenerative joint disease of the cervical spine, claimed as secondary to status post residuals right knee with anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) tear and fracture, right tibia with tricompartmental degenerative arthritis.  

2.  Entitlement to an increased rating for status post residuals right knee with ACL and PCL tear and fracture, right tibia with tricompartmental degenerative arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Board remanded these claims for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2009, the Board instructed that the Veteran was to be scheduled for a VA joints examination.  VA subsequently made multiple attempts to obtain the Veteran's correct address.  On March 26, 2010, the RO sent the Veteran a letter indicating that a VA medical facility would soon be scheduling him for an examination.  The letter, sent to an address in Huntington, West Virginia, was returned to sender noting that forwarding time had expired.  A forwarding address in Woodbridge, Virginia was provided.  However, the RO made no attempt to resend the letter to the forwarding address.  On March 30, 2010, a VA medical facility sent a notice of examination letter to the Veteran at the address in Huntington.  The Veteran did not report to the scheduled examination although based on the information above, it appears the Veteran may not have received appropriate notice of the examination.  The July 2010 supplemental statement of the case was also sent to the old address.  

Given the above, the Veteran should once again be scheduled for a VA joints examination.  A copy of the notice of examination should be placed in the claims file.  In addition, a copy of the July 2010 supplemental statement of the case should be mailed to the Veteran at his most recent address.

As the Veteran has claimed that his cervical spine disorder is secondary to his right knee disorder, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the July 2010 supplemental statement of the case to the Veteran at his most recent address of record (reported in April 2011 as being in Woodbridge, Virginia).

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his right knee disability and his cervical spine since July 2008.  After securing the necessary release, the RO/AMC should request any records identified by the Veteran.  In addition, obtain relevant treatment records from the Huntington VA Healthcare System dating since July 2008.

3.  Schedule the Veteran for a VA joints examination in order to ascertain the current severity of his right knee disability.  The Veteran's claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should conduct a thorough orthopedic examination of the right knee, and should document any limitation of motion, including any limitation of motion due to pain, expressed in terms of full extension being zero degrees.  The examiner should also describe any subluxation or instability, crepitance, or locking.

The examiner should also describe any functional loss pertaining to the right knee, and should evaluate any functional loss due to pain or weakness, and document all objective evidence of those symptoms, including muscle atrophy.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  Finally, the examiner should indicate whether the Veteran's post operative scar is painful on objective demonstration.  

4.  A copy of the notice letter indicating the time and place to report for the scheduled examination should be placed in the claims file.  The RO/AMC should review it to determine if the notice letter was sent to the most current address available.  If not, corrective action should be taken to include advising the VA medical center of the latest address and rescheduling the examination.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


